DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in amended paragraphs [0031] and [0035], the first line should be amended to recite --Figures 2-7B show examples--.  Similarly, in amended paragraph [0045], the first line should be amended to recite --Figures 4-7B--.  In paragraph [0046], the first line should be amended to recite --Referring to Figures 5A and 5B--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Themig et al. (US 9,297,234 B2) (“Themig”).
Referring to claim 1: Theming teaches an apparatus comprising:

a seating assembly (FIGS. 2A-2E) including a convertible component 426, the convertible component configured to be deployed into the borehole in an open position (FIG. 2A), and actuated to move the convertible component in a radially inward direction from the open position to a seating position (FIG. 2B), wherein the convertible component extends radially into the fluid conduit and forms a landing seat 426b for an object 454 when in the seating position, and the convertible component allows passage of the object therethrough when in the open position (since “Ball 454 may be the same size as ball 436” (column 10, lines 46-47), the convertible component would therefore allow passage of the object therethrough when in the open position).
Referring to claim 11: Themig teaches a method of forming a landing seat, comprising:
deploying a borehole string including a downhole device in a borehole 13 in a resource bearing formation F, the downhole device including a housing 14 having an axially extending fluid conduit 18 configured to receive borehole fluid BF, the downhole device including a seating assembly (Figs. 2A-E) having a convertible component 426, the convertible component being in an open position (FIG. 2A) during the deploying; and
actuating the seating assembly by moving the convertible component in a radially inward direction from the open position to a seating position (FIG. 2B), wherein the convertible component extends radially into the fluid conduit and forms a landing seat 
Referring to claims 2 and 12: Themig teaches the convertible component is configured to be deployed in the open position prior to deployment of the object to the seating assembly (FIG. 2A).
Referring to claims 3, 4, 13, and 14: Themig teaches actuating the seating assembly includes an actuation device configured to move the convertible component axially from a first axial location (FIG. 2A) to a second axial location (FIG. 2B), wherein the actuation device is selected from at least one of an actuation sleeve and a setting tool 436 configured to be disposed in and moved along the fluid conduit.
Referring to claims 5, 6, 15 and 16: Themig teaches the convertible component is in the open position when the convertible component is at the first axial location (FIG. 2A), and the convertible component is in the seating position when the convertible component is at the second axial location (FIG. 2B), wherein the seating assembly includes a protrusion 446 disposed at the second axial location and extending radially inwardly from an inner surface of the fluid conduit, the protrusion configured to urge the convertible component to the seating position when the convertible component is at the second axial location.
Referring to claims 7-9 and 17-19: Themig teaches the convertible component is a collet (column 8, lines 55-62) having one or more segments configured to be moved radially to form the landing seat (column 9, lines 55-60), wherein the collet forms a 
Referring to claims 10 and 20: Themig teaches the convertible component is configured to be attached to an actuation sleeve (the driver portion of 446), the convertible component configured to receive the object in the landing seat and apply a force on the actuation sleeve to move the actuation sleeve in response to fluid pressure on the object and the landing seat (column 9, lines 49-60).
Response to Arguments
Applicant’s arguments, see page 8, filed January 21, 2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding applicant’s arguments that Fleckenstein et al. (US 9,562,419 B2) does not teach a convertible component configured to be deployed into the borehole in an open position as claimed in amended claims 1 and 11, the examiner agrees.  However, as further explained above, the claims stand rejected under 35 USC 102(a)(1) as being anticipated by Themig.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 7,866,397 B2) also teaches an apparatus comprising a convertible component configured to be deployed into a borehole in an open position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


17 March 2021